Citation Nr: 0322644	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for a low back disability, tension 
headaches, and a bilateral knee disability.

In a February 2002 rating decision, the RO granted service 
connection for a right knee disability and assigned an 
initial zero percent rating, effective October 16, 1998.  The 
award of service connection for a right knee disability 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F. 3d 1156 
(Fed. Cir. 1997).  The issue of service connection for a left 
knee disability remained in appellate status.

In an October 2002 decision, the Board denied service 
connection for a left knee disability.  As set forth in the 
introduction portion of that decision, the Board deferred 
consideration of the remaining issues of service connection 
for a low back disability and tension headaches, pending its 
completion of additional evidentiary development.  


REMAND

In October 2002, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2), the Board began efforts to complete 
additional evidentiary development deemed necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

Specifically, the Board determined that it was necessary to 
obtain records from the Social Security Administration (SSA) 
regarding the veteran's claim for disability benefits, as 
well as VA medical opinions regarding the etiology of his 
claimed headache and low back disabilities.  

In January 2003, the Board contacted the SSA to obtain a copy 
of all records reviewed in connection with the veteran's 
claim for disability benefits.  The SSA responded that 
although the veteran was not currently entitled to disability 
benefits, he had a pending claim.  The SSA indicated that 
there may be some medical evidence in the claims file at the 
local SSA office in Las Vegas.  In June 2003, the Board again 
contacted the SSA and requested the status of the veteran's 
claim for disability benefits and copies of medical evidence 
compiled in connection with that claim.  It does not appear 
that the SSA has responded.  

In addition, in February 2003, the veteran was afforded a VA 
neurological examination to determine the etiology of his 
current headache disability.  The examiner, however, did not 
provide the requested medical opinion.  Thereafter, the 
veteran was scheduled for another VA neurological 
examination, as well as a VA orthopedic examination to obtain 
an opinion regarding the etiology of his low back disability, 
but he failed to report for both examinations, without 
explanation.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO for 
consideration of the additional evidence obtained by the 
Board.  In addition, because the records from SSA have not 
yet been associated with the claims folder, additional 
evidentiary development must be completed in this case prior 
to consideration by the RO.  

In view of the foregoing, this matter is remanded for the 
following actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the SSA office 
in Las Vegas and request the following 
records concerning the veteran:  the 
status of his claim for disability 
benefits and copies of medical evidence 
compiled in connection with that claim. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, remedial 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should also ensure that all notification 
and development actions required by the 
VCAA have been completed in full.

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


